Citation Nr: 1412434	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for service-connected major depression for the period from September 17, 2008, to present (except the period from July 27, 2010, to August 31, 2010, and the period from August 8, 2012, to August 31, 2012).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty for training from December 1974 to April 1975 and on active duty from January 1975 to November 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from several Department of Veterans Affairs (VA) rating decisions.  [Previously, in June 2004, the Veteran filed a claim for service connection for depression.  An October 2008 rating decision ultimately granted the benefit for major depression, establishing initial ratings of 50 percent prior to September 17, 2008, and 70 percent from that date.  The Veteran did not appeal this determination.]  

Instead, in April 2009, he filed a claim for a rating higher than 70 percent and for a TDIU.  A September 2009 rating decision of the Regional Office (RO) in Nashville, Tennessee, continued the previously established 70 percent rating for service-connected major depression.  An October 2011 rating decision of the Nashville RO denied a TDIU.  The Veteran appealed both determinations.

In a November 2010 rating decision, the Nashville RO granted the Veteran a temporary 100 percent rating for the period from July 27, 2010, to August 31, 2010.  This same RO granted him another temporary 100 percent rating for the period from August 8, 2012, to August 31, 2012, in a September 2012 rating decision.  Both were based on hospitalization for his major depression.  A 100 percent rating is the maximum rating allowable for major depression, as set forth below, and indeed for any service-connected disability.  It follows that the aforementioned periods must be excluded from this matter.

The Veteran testified regarding this matter at a hearing before the undersigned Veterans Law Judge at the Nashville RO in May 2013.  New pertinent evidence, specifically more VA treatment records, was submitted by him at that time.  It was accompanied by a statement waiving the right to have the RO undertake initial consideration of this evidence.  Therefore, such consideration is undertaken by the Board herein.  38 C.F.R. § 20.1304(c).  The following determinations are made based on review of his paper and electronic claims files.


FINDINGS OF FACT

1.  Since September 17, 2008, the symptoms of the Veteran's service-connected major depression were not productive of total occupational and social impairment.

2.  The Veteran's major depression, which is his only service-connected disability, always has had a 70 percent rating as a result of this decision and has rendered him unable to secure or follow a substantially gainful occupation since January 1, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 70 percent have not been met for service-connected major depression for the period since September 17, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2013).

2.  The criteria for a TDIU have been met as of January 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how ratings and effective dates are assigned also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided before initial adjudication.  Pelegrini, 18 Vet. App. at 112.  However, there is no error in failing to provide prior notice if it was not required at the time.  Subsequent adjudication following notice instead must be provided.

The Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007)).  None is found.  A May 2009 letter nevertheless informed the Veteran of the criteria for establishing an increased rating, to include specifically for a mental disorder though such no longer is required, and the evidence required in that regard instead of for service connection.  It further reiterated the rest of the aforementioned.  A May 2011 letter to him and his representative did the same.  It further informed them of the criteria for establishing a TDIU and the evidence required in that regard.  Both correspondence were issued prior to the respective initial adjudications.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records and service personnel records have been procured by VA.  Extensive VA treatment records regarding him are available, both because VA has procured them as well as because he submitted them.  A few private treatment records regarding him from one facility also are available because he submitted them.  No other private facilities or practitioners have been identified by the Veteran or his representative as having private treatment records regarding him.  All indications indeed are that he receives the vast majority of his care, to include mental health care, from VA.

There is an indication that Social Security Administration (SSA) records regarding the Veteran exist.  He was noted to be on disability due to depression at a July 2011 VA medical examination.  However, such may be inaccurate.  Neither the Veteran nor his representative has mentioned SSA records.  This is true despite the May 2011 letter informing them that these records would be procured by VA if they were identified as pertinent.  The representative further presumably would have had the Veteran submit SSA records, if any existed, at the hearing like was done for some of his recent VA treatment records.  Doing so indeed facilitates prompt adjudication.  In any event, the determination made herein regarding a TDIU is favorable.  A TDIU is a lesser benefit than a 100 percent rating, but only because of special monthly compensation implications.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  It accordingly is unlikely that a remand for SSA records would benefit the Veteran.  Remands in this circumstance are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).

On September 17, 2008, as well as in July 2011, the Veteran had a VA medical examination.  Both examiners noted review of the claims file without specifying which.  Even if a claims file was not reviewed, both otherwise were aware of the Veteran's medical history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also was interviewed about his current state and assessed.  These actions have provided sufficient detail so that the determinations made herein are fully informed.  As such, the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is significant that neither the Veteran nor his representative has identified any further development necessary for adjudication that has not been completed.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Of final note, a hearing must include an explanation of the issues on appeal and identification of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned stated the issues comprising this matter were on appeal at the beginning of the Veteran's hearing.  It later was explained that the current severity of his symptoms was of primary import.  Further, the Veteran's representative elicited information from him concerning his symptoms, treatment for them, and the resultant impairment both have on him socially and occupationally.  His representative additionally elicited information about where he has been treated.  No outstanding evidence was referenced.

II.  Higher Rating

A.  Schedular

Ratings represent the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which the applicable disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the applicable rating criteria.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  A staged rating, the assignment of two or more ratings for different portions of the timeframe of concern, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

If two ratings are potentially applicable, the higher is assigned if the disability more nearly approximates the criteria for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports a higher rating or is in relative equipoise in this regard, but does not prevail when the preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Most mental disorders, to include major depression which is similar to major depressive disorder, are rated using a General Rating Formula.  38 C.F.R. § 4.130, Diagnostic Code 9434.  A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, or mood.  Symptoms of such impairment include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.

The maximum 100 percent rating is assigned for total occupational and social impairment.  Symptoms of such impairment include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) score is a scale of functioning on a hypothetical continuum of mental health.  Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores from 51 to 60 indicate moderate symptoms (flat affect, circumstantial speech, occasional panic attacks) or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  Scores from 41 to 50 indicate serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (speech at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (avoidance of friends, neglect of family, inability to work).

Whether by GAF score or otherwise, the level of impairment found by an examiner is to be considered but is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  The symptoms in the General Rating Formula further are not an exhaustive list, but rather are examples of the type and degree of symptoms, or the resulting impairment, that justify a given rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that all, most, or even some of the listed symptoms be present in order to assign a given rating.  Id.; 38 C.F.R. § 4.21.  Instead, all manifested symptoms bearing on occupational or social impairment must be considered.  38 C.F.R. § 4.126.  If they are productive of impairment equivalent to what would result from listed symptoms, the rating corresponding to those symptoms shall be assigned.  Mauerhan, 16 Vet. App. at 436.

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 49.  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence dated prior to the instant claim will be referenced to the extent it sheds light on the period during which the claim has been pending.  38 C.F.R. § 4.1.

At the outset, it is notable that the Veteran has been diagnosed with dependence on and abuse of various substances and substance-induced mood disorder in addition to major depression and major depressive disorder.  Differentiating symptoms attributed to a nonservice-connected disability and those attributed to a service-connected disability must be based on medical evidence.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  There is no such evidence here.  All of the Veteran's symptoms accordingly will be taken into account.  In this regard, it is common knowledge that individuals with a mental disorder often use substances as a form of self-medication.  Whether or not this is true for the Veteran has not been determined medically, so the possibility that it is remains.

The Board finds, based on the evidence, that the next highest and maximum rating of 100 percent for the Veteran's service-connected major depression for the period from September 17, 2008, to present is not warranted.  The criteria for such a rating indeed have not been met.  As such, the previously established 70 percent rating is continued as more nearly approximated.  The Veteran is recognized as having occupational and social impairment with deficiencies in most areas due to his symptoms, in other words.  Yet these symptoms, some of which are listed in the General Rating Formula and some of which are not, have not been productive of total occupational and social impairment.

Regarding symptoms, VA and private treatment records as well as the two VA medical examinations reflect that the Veteran manifested persistent sleep difficulties and persistent mood and affect problems such as depression, crying spells, feeling useless and worthless, anger, irritability, worrying, being anxious, having daily panic attacks, and being tense and guarded.  They also included isolationism, diminished interest, feeling unmotivated, lethargic movements, hygiene issues, a decrease in appetite, attention and memory deficiencies, as well as abuse of various substances but primarily alcohol.  Finally, they included a periodic inability to maintain minimum personal hygiene, some suicidal ideation and a few attempts, one instance of homicidal ideation and one of physical violence directed at his wife, some obsessional behavior manifesting in the need to read the Bible daily, some paranoia and lack of trust bordering on persecutory delusions, some hallucinations, some thought deficiencies, and some poor judgment and insight.

Some of the symptoms were reported by the Veteran as opposed to being found.  As to these symptoms, he is competent as well as credible.  He indeed is reporting how he himself feels, thinks, and acts or behaves.  Layno v. Brown, 6 Vet. App. 465 (1994).  He does have an interest in potential financial gain.  No significant reason to doubt the Veteran such as implausibility, inconsistency, interest, or desire for financial gain exists, however.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran's required hospitalization,  in addition to the two periods which cannot be considered because a 100 percent temporary rating already has been assigned for them, in March 2010 for symptom stabilization.  He also required hospitalization for detoxification in June 2009 and perhaps again in November 2009 (a bed initially was not available, and the ultimate outcome is unknown).

Only one of the symptoms listed for a 100 percent rating, in sum, exists because it has been found.  In particular, the Veteran has an intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene.  Other listed symptoms exist, since they either have been found or competently and credibly reported by him, but they do not exist to the extent required.  His thought processes and communication impairment is less than gross, his delusions and hallucinations are temporary rather than persistent, and his is only intermittently and not persistently a danger to hurting himself and his wife but nobody else.  The rest of the listed symptoms, disorientation to time or place and memory loss for names of close relatives, own name, or own occupation, do not exist.  Finally, many unlisted symptoms exist because they either have been found or competently and credibly reported.

Regarding occupation, the Veteran's work history has been troublesome.  He is a licensed nurse's assistant.  He either quit, was let go, or was fired from nurse's assistant positions in the past due to his symptoms.  Starting work late, not going in on days he was supposed to, and being accused of not taking care of patients have been referenced.  However, the Veteran lost only one day of work from the full-time position he had from November 2007 to December 2008.  He was a home nurse's assistant to an elderly gentleman.  The job ended when the gentleman died.

Thereafter, the Veteran has not been employed at all.  This is despite him seeking nurse's assistant positions at a hospital and nursing home as well as a position as a general laborer.  He indicates that nobody will hire him, due at least partially to being blackballed and people telling lies about him.  It was concluded in a November 2009 VA treatment records that the Veteran cannot work.  It was concluded at the July 2011 VA medical examination that there was insufficient evidence to determine whether or not he is capable of working.  In addition to impermissibly considering his substance abuse separate from his symptoms, that his last job did not end because of him and that there are untried treatments were noted.

The Veteran's occupational impairment, in sum, is quite severe.  However, it was not total through December 2008.  An inability to work indeed cannot be found then because he was, in fact, employed.  With respect to thereafter, total impairment is found in agreement with the November 2009 VA treatment record and notwithstanding the July 2011 VA medical examination.  The Veteran did not work.  He was unable to find a job.  His attempts in this regard, to include those in his field, were unsuccessful.  He would not have been able to keep a job even if he had found one.

Indeed, the Veteran's mood problems, attention and memory deficiencies, poor judgment and insight, hygiene issues with occasional inability to maintain even the minimum acceptable level, as well as hallucinatory episodes clearly would negatively impact his performance.  This performance further would be slow, and perhaps would be untimely, due to his lethargic movements and deficiencies in motivation and interest.  The Veteran's paranoia, lack of trust bordering on persecutory delusions, and isolationism convey that he would not get along well with coworkers, customers or patients, and supervisors.  Finally, hospitalizations would result in him missing several days of work unexpectedly.

Regarding relationships with others, the Veteran's parents and three of his siblings are alive.  His relationship with his parents was close in the past.  There is no recent description, and there is no indication of any incident causing either relationship to take a turn for the worse.  The Veteran was closest with his deceased siblings.  No description exists of his recent relationships with any of his surviving siblings.  He has a few children, one of whom is deceased, and grandchildren.  No description exists, once again, of his relationships with his children.  The Veteran was close to his grandchildren in the past.  Like with his parents, there is no recent description but also no indication of any incident causing any of these relationships to sour.  
The Veteran and his wife have been married for decades.  Their relationship was rocky in the past and remains rocky.  They have undergone periods of separation in addition to the Veteran getting physical with her once and experiencing homicidal ideation directed at her once.  He believes she nags him constantly.  He reported having no friends and not wanting any as well as being able to stay with family or friends once when his wife kicked him out.  He has not seen his drinking buddies, whom he does not consider actual friends, since he cut back on his alcohol consumption.  The Veteran has contact with at least one neighbor because a neighbor once took him to receive treatment.  His only noted hobby, gardening, does not suggest involvement of anyone else.  He testified that he gets along with other members of his Alcoholics Anonymous group.

In sum, the Veteran's social impairment due to his symptoms is substantial.  It is not total, however.  The Veteran is not completely unable to get along with others, in other words.  Extended family has not been referenced.  Yet the Veteran has relationships with a number of immediate family members.  One of these relationships, that with his wife, is negative.  By inference, many of these other relationships are positive and some are neutral.  They previously were the former with his parents and grandchildren and the latter with his surviving siblings and children.  It is expected that the Veteran would discuss or at least mention changes in his immediate familial relationships given his continued mental health treatment.  That he did not do so can be, and therefore is, taken to mean that there was no such change.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).

Reports by the Veteran on friends all are competent for the same reason discussed above that his reports regarding his symptoms were competent.  However, those about him having none are not credible.  In addition to the reports being in conflict, he has an interest in making the reports that he has no friends because this increases his chances of gaining financially by the grant of an increased initial rating.  The reports that the Veteran has some friends, whether he characterizes them that way or not (drinking buddies), which are more plausible and for which there is no corresponding inherent interest in financial gain, are credible.  Whether or not he has a relationship with one or more neighbors is unknown, but he has associated with at least one.  He also has positive or at least neutral associations with other AA group members.  It lastly is notable that he has been friendly and cooperative with VA medical professionals and was the same, albeit somewhat terse, with his representative and the undersigned at the hearing.

Finally, GAF scores ranging from 35 to 60 have been assigned.  All of the scores were in the 40's or 50's with the exception of two scores of 35 and one of 60.  The lower scores indeed were made in March 2010 when the Veteran was hospitalized for symptom stabilization.  The high score was made in April 2011 but was not repeated before or after.  It follows that these scores are anomalies.  The Veteran's typical GAF scores thus signify largely consistent moderate to serious symptoms resulting in moderate to serious impairment in occupational and social (with no school) functioning.  As such, they convey occupational and social impairment with deficiencies in most areas.  This corresponds to the opinions to that effect rendered at both VA medical examinations.  While neither the GAF scores nor these opinions are dispositive, it is of import that they are in agreement with the Board's finding that there is not total occupational and social impairment.

Reasonable doubt and the assignment of a staged rating finally have been considered in making the aforementioned finding.  However, the preponderance of the evidence does not support a higher rating of 100 percent for service-connected major depression for the period from September 17, 2008.  There accordingly is no reasonable doubt to resolve in the Veteran's favor.  A staged rating further is not warranted.  The Veteran's symptoms, to include their severity, by and large have been consistent with the exception of two anomalies.  It follows that the same is true of his occupational and social impairment attributable to them.  Even during the one anomaly when his symptoms were worse than usual, his occupational and social impairment was not total.  He, in sum, is denied an initial rating higher than 70 percent for service-connected major depression for the period beginning on the aforementioned date.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is a three step process for assigning an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must such an unusual or exceptional disability picture that the schedular rating criteria are inadequate to contemplate its symptoms.  There second must be related factors such as marked interference with employment or frequent periods of hospitalization.  Referral third must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension (C & P) Service for consideration of an extraschedular rating.

The Board finds that referral for consideration of an extraschedular rating is not warranted.  Discussion of whether there are factors related to an unusual or exceptional disability picture is unnecessary.  The Veteran's service-connected major depression picture indeed is not unusual or exceptional.  His symptoms are reasonable described by the applicable schedular rating criteria set forth above.  These rating criteria contemplate his symptoms adequately, in other words.  They indeed assign ratings based on the level of occupational and social impairment due to psychiatric symptoms.  It is reiterated that not only the symptoms listed in the General Rating Formula setting forth the rating criteria, but all such symptoms present, have been considered as required in determining this level of impairment.

III.  TDIU

Total disability means that there is an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation is an occupation at which a livelihood is earned.  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It thus "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days" actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  In determining whether a claimant is unable to engage in a substantially gainful occupation, consideration may be given to level of education, special training, and previous work experience but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).
If the rating for a service-connected disability or service-connected disabilities is less than 100 percent, a TDIU may be granted.  38 C.F.R. § 4.16(a).  It is granted schedularly when a claimant is unable to secure or follow a substantially gainful occupation due to a service-connected disability or service-connected disabilities.  Id.  A rating of 60 percent or more must be in effect when there is only one service-connected disability.  A TDIU is granted extraschedularly where the claimant does not meet the aforementioned rating requirement but nevertheless is unemployable due to the service-connected disability.  38 C.F.R. § 4.16(b).  Referral to the Director of the C & P Service is required because VA, to include the Board, cannot assign an extraschedular TDIU in the first instance.  Id.; Bagwell, 9 Vet. App. at 337; Floyd, 9 Vet. App. at 88; Shipwash, 8 Vet. App. at 218.

As above, the Board must identify evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 36, Masors, 2 Vet. App. at 18; Wilson, 2 Vet. App. at 614; Hatlestad, 1 Vet. App. at 164; Gilbert, 1 Vet. App. at 49.  That includes any lay evidence in addition to the medical evidence.  The benefit of the doubt, similar to above, is given to the Veteran when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  He thus prevails if the evidence supports a TDIU or is in relative equipoise but does not prevail when it is against a TDIU.  Id.  Finally as above, only the most relevant evidence need be discussed even though all the evidence must be and thus has been reviewed.  Gonzales, 218 F.3d at 1378.

The Veteran's only service-connected disability is major depression.  It was determined above that continuance of the previously established 70 percent rating for this disability for the period from September 17, 2008, to present is warranted.  Given that a 100 percent rating was not assigned, a TDIU may be granted.  Such a grant would be on a schedular basis as opposed to an extraschedular basis  since the rating for the Veteran's service-connected major depression is greater than 60 percent.  Thus, the Board finds that this disability has rendered him unable to secure or follow a substantially gainful occupation as of January 1, 2009.

Most of the analysis behind this finding is the same as that set forth above.  The only supplemental analysis concerns the reason the aforementioned date was selected and the Veteran's level of education, special training, and previous work experience.  January 1, 2009, was selected because he last worked on some unknown date in December 2008.  It may have been December 1, 2008, but it also may have been December 31, 2008.  January 1, 2009, is the first date that it can be established that he did not work, in other words.  Given the Veteran's high school education and training only to be a nurse's assistant, he is suited best for either entry level jobs or jobs in the nursing field.  His prior employment history indeed has included, in addition to nurse's assistant positions which have been most recent, a position as a letter carrier.  The symptoms of his service-connected major depression have rendered him unable to get and keep all types of jobs, whether substantially gainful or not, to include the aforementioned.

Finally, consideration has been given to the benefit of the doubt in finding that a TDIU is warranted on a schedular basis as of January 1, 2009.  This finding, however, was made based on the preponderance of the evidence.  There accordingly is no doubt to resolve to the Veteran's benefit.  His grant of a TDIU as of the aforementioned date is subject to the laws and regulations governing the payment of benefits.

ORDER

A rating higher than 70 percent is denied for service-connected major depression for the period from September 17, 2008, to present.

A TDIU is granted as of January 1, 2009, subject to the laws and regulations governing the payment of benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


